State of New York
                  Supreme Court, Appellate Division
                     Third Judicial Department
Decided and Entered:   October 8, 2015                520094
                                                      520102
                                                      520116
                                                      520012
                                                      520047
________________________________

In the Matter of the Claim of
   KIMBERLY MORAVCIK,
                    Respondent.

GANNETT SATELLITE INFORMATION
   NETWORK, INC., Doing
   Business as PRESS &
   SUN-BULLETIN,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 1.)
                                           MEMORANDUM AND ORDER

In the Matter of the Claim of
   HARRY KOWALSKI,
                    Respondent.

GANNETT SATELLITE INFORMATION
   NETWORK, INC., Doing
   Business as USA TODAY,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 2.)
                                 -2-   520094
                                       520102
                                       520116
                                       520012
                                       520047



In the Matter of the Claim of
   KIMBERLY CANNON,
                    Respondent.

GANNETT SATELLITE INFORMATION
   NETWORK, INC., Doing
   Business as STAR-GAZETTE,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 3.)
_______________________________

In the Matter of the Claim of
   JOHN ENGERT,
                    Respondent.

GANNETT COMPANY, INC., Doing
   Business as DEMOCRAT AND
   CHRONICLE,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 4.)
                                 -3-              520094
                                                  520102
                                                  520116
                                                  520012
                                                  520047



In the Matter of the Claim of
   GEORGINA M. KEMP,
                    Respondent.

GANNETT COMPANY, INC., Doing
   Business as DEMOCRAT AND
   CHRONICLE,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(Claim No. 5.)
_______________________________


Calendar Date:   September 17, 2015

Before:   Peters, P.J., McCarthy, Garry and Rose, JJ.

                            __________


      Bond, Schoeneck & King, PLLC, Syracuse (Peter A. Jones of
counsel) and The Zinser Law Firm, PC, Nashville, Tennessee (L.
Michael Zinser admitted pro hac vice), for appellant.

      Cynthia Feathers, Glens Falls, for Kimberly Moravcik and
others, respondents.

      Satterlee Stephens Burke & Burke, LLP, New York City (Mark
A. Fowler of counsel), for New York News Publishers Association,
amicus curiae.
                              -4-                520094
                                                 520102
                                                 520116
                                                 520012
                                                 520047

      Eric T. Schneiderman, Attorney General, New York City
(Steven Koton of counsel), for Commissioner of Labor, respondent.

                           __________


Peters, P.J.

      Appeals from 10 decisions of the Unemployment Insurance
Appeal Board, filed January 23, 2014, January 27, 2014, January
28, 2014 and February 14, 2014, which ruled, among other things,
that Gannett Satellite Information Network, Inc. and Gannett
Company, Inc. are liable for additional unemployment insurance
contributions based upon remuneration paid to claimants and
others similarly situated.

      Claimants contracted with either Gannett Satellite
Information Network, Inc. or Gannett Company, Inc. to deliver
newspapers and other publications pursuant to written
distribution agreements. Following claimants' applications for
unemployment insurance benefits, the Unemployment Insurance
Appeal Board ruled that claimants were employees of either
Gannett Satellite or Gannett Company, and assessed those
businesses for additional unemployment insurance contributions on
remuneration paid to claimants and others similarly situated.
These appeals ensued.

      We affirm. Upon our review of the records, we find that
the indicia of control retained by Gannett Company and Gannett
Satellite in the contracts with claimants are nearly identical to
the relevant factors identified to establish an employment
relationship in Matter of Armison (Gannett Co., Inc.-Commissioner
of Labor) (122 AD3d 1101, 1102 [2014], lv dismissed 24 NY3d 1209
[2015]) and Matter of Hunter (Gannett Co., Inc.-Commissioner of
Labor) (125 AD3d 1166, 1167 [2015]). As such, we find that
substantial evidence supports the Board's decisions and they will
not be disturbed (see Matter of Race [Gannett Satellite Info.
                              -5-                  520094
                                                   520102
                                                   520116
                                                   520012
                                                   520047

Network, Inc.-Commissioner of Labor], 128 AD3d 1130, 1130 [2015];
Matter of Travis [Gannett Satellite Info. Network, Inc.-
Commissioner of Labor], 127 AD3d 1349, 1349 [2015]; Matter of
Gager [Gannett Satellite Info. Network, Inc.-Commissioner of
Labor], 127 AD3d 1348, 1348-1349 [2015]). We have reviewed the
remaining contentions raised by Gannett Company and Gannett
Satellite and find them to be unpersuasive.

     McCarthy, Garry and Rose, JJ., concur.



     ORDERED that the decisions are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court